Name: Commission Regulation (EEC) No 694/85 of 15 March 1985 re-establishing the levying of customs duties on certain woven fabrics of cotton, other than unbleached or bleached, products of category 2 a) (code 40.0024), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 16 . 3 . 85 Official Journal of the European Communities No L 75/33 COMMISSION REGULATION (EEC) No 694/85 of 15 March 1985 re-establishing the levying of customs duties on certain woven fabrics of cotton, other than unbleached or bleached, products of category 2 a) (code 40.0024), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply gory 2 a) (code 40.0024), the relevant ceiling amounts to 1 5 tonnes ; Whereas on 13 March 1985 imports of the products in question into the Community originating in Indo ­ nesia, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Whereas, in respect of certain woven fabrics of cotton, other than unbleached or bleached, products of cate ­ HAS ADOPTED THIS REGULATION : Article 1 As from 19 March 1985 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3563/84, shall be re-established in respect of the follo ­ wing products, imported into the Community and originating in Indonesia : Code Category CCT heading No NIMEXE code ( 1985) Description 0 ) . (2) (3) (4) 40.0024 2 a) ex 55.09 55.09-06, 07, 08 , 09 , 51 , 52, 53 , 54, 55, 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 70 , 71 , 73 , 83, 84, 85, 87, 88 , 89 , 90 , 91 , 92, 93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, pile fabrics, tulle and other net fabrics :  Other than unbleached or bleached Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 338 , 27 . 12. 1984, p. 98 . No L 75/34 Official Journal of the European Communities 16. 3 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1985 . For the Commission COCKFIELD Vice-President